Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 3, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-15-00520-CV


                 INDEPENDENCIA DE LA CRUZ, Appellant

                                       V.

               HOUSTON COMMUNITY COLLEGE, Appellee

                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-28123


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed May 15, 2015. On November 20,
2015, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.